COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00254-CR

Ex parte Rachael Ann Sheridan              §   From the 16th District Court

                                           §   of Denton County (F-2010-2104-A)

                                           §   April 27, 2017

                                           §   Opinion by Justice Sudderth

                                           §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bonnie Sudderth
                                           Justice Bonnie Sudderth